UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of February, 2008 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:4 YEAR:2007 GRUPO TELEVISA, S.A.B. CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31,2 (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS 98,543,961 100 86,151,606 100 s02 CURRENT ASSETS 52,026,860 53 49,286,096 57 s03 CASH AND SHORT-TERM INVESTMENTS 27,304,896 28 16,405,074 19 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 17,282,923 18 14,108,702 16 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 2,797,104 3 1,736,048 2 s06 INVENTORIES 3,988,677 4 3,969,886 5 s07 OTHER CURRENT ASSETS 653,260 1 13,066,386 15 s08 LONG-TERM ASSETS 7,947,753 8 5,925,327 7 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) - 0 - 0 s10 INVESTMENT IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES 2,346,949 2 1,747,868 2 s11 OTHER INVESTMENTS 5,600,804 6 4,177,459 5 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 25,171,331 26 21,764,425 25 s13 LAND AND BUILDINGS 15,126,689 15 14,542,664 17 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 28,056,608 28 22,632,915 26 s15 OTHER EQUIPMENT 4,310,177 4 3,562,215 4 s16 ACCUMULATED DEPRECIATION 22,750,195 23 20,180,600 23 s17 CONSTRUCTION IN PROGRESS 428,052 0 1,207,231 1 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 8,099,270 8 5,592,695 6 s19 OTHER ASSETS 5,298,747 5 3,583,063 4 s20 TOTAL LIABILITIES 58,043,663 100 48,171,275 100 s21 CURRENT LIABILITIES 8,337,293 14 8,353,334 17 s22 SUPPLIERS 4,457,519 8 3,580,467 7 s23 BANK LOANS 488,650 1 6,352 0 s24 STOCK MARKET LOANS - - 1,017,093 2 s103 OTHER LOANS WITH COST 97,696 0 89,415 0 s25 TAXES PAYABLE 684,497 1 1,223,814 3 s26 OTHER CURRENT LIABILITIES WITHOUT COST 2,608,931 4 2,436,193 5 s27 LONG-TERM LIABILITIES 25,468,521 44 19,626,788 41 s28 BANK LOANS 9,194,658 16 7,443,972 15 s29 STOCK MARKET LOANS 15,238,729 26 11,020,285 23 s30 OTHER LOANS WITH COST 1,035,134 2 1,162,531 2 s31 DEFERRED LIABILITIES 19,810,238 34 17,806,917 37 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 4,427,611 8 2,384,236 5 s33 CONSOLIDATED STOCKHOLDERS' EQUITY 40,500,298 100 37,980,331 100 s34 MINORITY INTEREST 3,611,187 9 1,642,601 4 s35 MAJORITY INTEREST 36,889,111 91 36,337,730 96 s36 CONTRIBUTED CAPITAL 14,815,514 37 15,054,800 40 s79 CAPITAL STOCK 10,267,570 25 10,506,856 28 s39 PREMIUM ONISSUANCE OF SHARES 4,547,944 11 4,547,944 12 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES - 0 - 0 s41 EARNED CAPITAL 22,073,597 55 21,282,930 56 s42 RETAINED EARNINGS AND CAPITAL RESERVES 35,671,617 88 35,481,659 93 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT (5,658,954) (14) (6,309,755) (17) s80 SHARES REPURCHASED (7,939,066) (20) (7,888,974) (21) CONSOLIDATED BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS 27,304,896 100 16,405,074 100 s46 CASH 843,531 3 701,245 4 s47 SHORT-TERM INVESTMENTS 26,461,365 97 15,703,829 96 s07 OTHER CURRENT ASSETS 653,260 100 13,066,386 100 s81 DERIVATIVE FINANCIAL INSTRUMENTS - 0 - 0 s82 DISCONTINUED OPERATIONS - 0 - 0 s83 OTHER 653,260 100 13,066,386 100 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 8,099,270 100 5,592,695 100 s48 DEFERRED EXPENSES (NET) 4,077,666 50 3,325,618 59 s49 GOODWILL 4,021,604 50 2,267,077 41 s51 OTHER - 0 - 0 s19 OTHER ASSETS 5,298,747 100 3,583,063 100 s84 INTANGIBLE ASSET FROM LABOR OBLIGATIONS - 0 - 0 s85 DERIVATIVE FINANCIAL INSTRUMENTS - 0 - 0 s50 DEFERRED TAXES - 0 - 0 s86 DISCONTINUED OPERATIONS - 0 - 0 s87 OTHER 5,298,747 100 3,583,063 100 s21 CURRENT LIABILITIES 8,337,293 100 8,353,334 100 s52 FOREIGN CURRENCY LIABILITIES 3,194,470 38 2,692,287 32 s53 MEXICAN PESOS LIABILITIES 5,142,823 62 5,661,047 68 s26 OTHER CURRENT LIABILITIES WITHOUT COST 2,608,931 100 2,436,193 100 s88 DERIVATIVE FINANCIAL INSTRUMENTS 275,486 11 327,499 13 s89 ACCRUED INTEREST 307,814 12 271,915 11 s68 PROVISIONS - 0 - 0 s90 DISCONTINUED OPERATIONS - 0 - 0 s58 OTHER CURRENT LIABILITIES 2,025,631 78 1,836,779 75 s27 LONG-TERM LIABILITIES 25,468,521 100 19,626,788 100 s59 FOREIGN CURRENCY LIABILITIES 14,306,061 56 12,215,843 62 s60 MEXICAN PESOS LIABILITIES 11,162,460 44 7,410,945 38 s31 DEFERRED LIABILITIES 19,810,238 100 17,806,917 100 s65 NEGATIVE GOODWILL - 0 - 0 s67 OTHER 19,810,238 100 17,806,917 100 s32 OTHER NON CURRENT LIABILITIES WITHOUT COST 4,427,611 100 2,384,236 100 s66 DEFERRED TAXES 1,255,005 28 1,544,741 65 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 323,237 7 297,824 12 s92 DISCONTINUED OPERATIONS - 0 - 0 s69 OTHER LIABILITIES 2,849,369 64 541,671 23 s79 CAPITAL STOCK 10,267,570 100 10,506,856 100 s37 CAPITAL STOCK (NOMINAL) 2,427,353 24 2,483,923 24 s38 RESTATEMENT OF CAPITAL STOCK 7,840,217 76 8,022,933 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES 35,671,617 100 35,481,659 100 s93 LEGAL RESERVE 2,135,423 6 2,135,423 6 s43 RESERVE FOR REPURCHASE OF SHARES 1,240,869 3 4,626,882 13 s94 OTHER RESERVES - 0 - 0 s95 RETAINED EARNINGS 24,212,862 68 19,810,411 56 s45 NET INCOME FOR THE YEAR 8,082,463 23 8,908,943 25 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT (5,658,954) 100 (6,309,755) 100 s70 ACCUMULATED MONETARY RESULT (35,186) 1 (35,186) 1 s71 RESULT FROM HOLDING NON-MONETARY ASSETS (2,637,316) 47 (2,660,807) 42 s96 CUMULATIVE RESULT FROM FOREIGN CURRENCY TRANSLATION (1,348,579) 24 (1,552,753) 25 s97 CUMULATIVE RESULT FROM DERIVATIVE FINANCIAL INSTRUMENTS - 0 - 0 s98 CUMULATIVE EFFECT OF DEFERRED INCOME TAXES (3,206,608) 57 (3,224,437) 51 s99 LABOR OBLIGATION ADJUSTMENT - 0 - 0 s100 OTHER 1,568,735 (28) 1,163,428 (18) CONSOLIDATED BALANCE SHEETS OTHER CONCEPTS (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL 43,689,567 40,932,762 s73 PENSIONSAND SENIORITY PREMIUMS 1,628,742 1,802,958 s74 EXECUTIVES (*) 33 35 s75 EMPLOYEES (*) 17,777 16,170 s76 WORKERS (*) - - s77 OUTSTANDING SHARES (*) 329,960,194,941 337,782,285,516 s78 REPURCHASED SHARES (*) 25,148,885,190 25,602,614,115 s101 RESTRICTED CASH - - s102 NET DEBT OF NON CONSOLIDATED COMPANIES 1,002,543 479,696 (*) THESE CONCEPTS ARE STATED IN UNITS CONSOLIDATED STATEMENTS OF INCOME FROM JANUARY 1 TO DECEMBER 31, 2 (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES 41,561,526 100 39,357,699 100 r02 COST OF SALES 20,835,387 50 19,129,185 49 r03 GROSS PROFIT 20,726,139 50 20,228,514 51 r04 GENERAL EXPENSES 6,245,243 15 5,962,799 15 r05 INCOME (LOSS) AFTER GENERAL EXPENSES 14,480,896 35 14,265,715 36 r08 OTHER INCOME AND (EXPENSE), NET (953,352) (2) (888,070) (2) r06 INTEGRAL RESULT OF FINANCING (410,214) (1) (1,141,028) (3) r12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES (749,299) (2) (624,843) (2) r48 NON ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 12,368,031 30 11,611,774 30 r10 INCOME TAXES 3,349,641 8 2,092,478 5 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 9,018,390 22 9,519,296 24 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 NET CONSOLIDATED INCOME 9,018,390 22 9,519,296 24 r19 NET INCOME OF MINORITY INTEREST 935,927 2 610,353 2 r20 NET INCOME OF MAJORITY INTEREST 8,082,463 19 8,908,943 23 CONSOLIDATED STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES 41,561,526 100 39,357,699 100 r21 DOMESTIC 36,532,710 88 34,793,376 88 r22 FOREIGN 5,028,816 12 4,564,323 12 r23 TRANSLATED INTO DOLLARS (***) 460,422 1 407,217 1 r08 OTHER INCOME AND (EXPENSE), NET (953,352) 100 (888,070) 100 r49 OTHER INCOME AND (EXPENSE), NET (932,531) 98 (856,422) 96 r34 EMPLOYEES' PROFIT SHARING, CURRENT 20,821 (2) 31,648 (4) r35 EMPLOYEES' PROFIT SHARING, DEFERRED 0 0 0 0 r06 INTEGRAL RESULT OF FINANCING (410,214) 100 (1,141,028) 100 r24 INTEREST EXPENSE 2,163,964 (528) 1,969,084 (173) r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S (13,034) 3 (41,341) 4 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME 1,844,653 (450) 1,135,400 (100) r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET 215,897 (53) (197,678) 17 r28 RESULT FROM MONETARY POSITION (293,766) 72 (68,325) 6 r10 INCOME TAXES 3,349,641 100 2,092,478 100 r32 INCOME TAX, CURRENT 3,707,763 111 799,833 38 r33 INCOME TAX, DEFERRED (358,122) (11) 1,292,645 62 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER CONSOLIDATED STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount Amount r36 TOTAL SALES 44,609,613 41,989,466 r37 TAX RESULT FOR THE YEAR 10,337,030 869,867 r38 NET SALES (**) 41,561,526 39,357,699 r39 OPERATING INCOME (**) 14,480,896 14,265,715 r40 NET INCOME OF MAJORITY INTEREST (**) 8,082,463 8,908,943 r41 NET CONSOLIDATED INCOME (**) 9,018,390 9,519,296 r47 OPERATIVE DEPRECIATION AND AMORTIZATION 3,223,070 2,779,772 (**)RESTATED INFORMATION FOR THE LAST TWELVE MONTHS QUARTERLYCONSOLIDATED STATEMENTS OF INCOME FROM OCTOBER 1 TODECEMBER 31,2007 AND 2006 (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES 12,407,423 100 11,144,555 100 rt02 COST OF SALES 6,029,402 49 5,291,218 47 rt03 GROSS PROFIT 6,378,021 51 5,853,337 53 rt04 GENERAL EXPENSES 1,774,586 14 1,690,707 15 rt05 INCOME (LOSS) AFTER GENERAL EXPENSES 4,603,435 37 4,162,630 37 rt08 OTHER INCOME AND (EXPENSE), NET (123,746) (1) (154,133) (1) rt06 INTEGRAL RESULT OF FINANCING (311,132) (3) (416,849) (4) rt12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES (226,191) (2) (280,893) (3) rt48 NON ORDINARY ITEMS 0 0 0 0 rt09 INCOME BEFORE INCOME TAXES 3,942,366 32 3,310,755 30 rt10 INCOME TAXES 903,380 7 614,682 6 rt11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 3,038,986 24 2,696,073 24 rt14 DISCONTINUED OPERATIONS 0 0 0 0 rt18 NET CONSOLIDATED INCOME 3,038,986 24 2,696,073 24 rt19 NET INCOME OF MINORITY INTEREST 204,434 2 266,601 2 rt20 NET INCOME OF MAJORITY INTEREST 2,834,552 23 2,429,472 22 QUARTERLYCONSOLIDATED STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % r01 NET SALES 12,407,423 100 11,144,555 100 r21 DOMESTIC 10,996,248 89 9,927,207 89 r22 FOREIGN 1,411,175 11 1,217,348 11 r23 TRANSLATED INTO DOLLARS (***) 134,313 1 117,809 1 r08 OTHER INCOME AND (EXPENSE), NET (123,746) 100 (154,133) 100 r49 OTHER INCOME AND (EXPENSE), NET (104,998) 85 (132,185) 86 r34 EMPLOYEES' PROFIT SHARING, CURRENT 18,748 (15) 21,948 (14) r35 EMPLOYEES' PROFIT SHARING, DEFERRED 0 0 0 0 r06 INTEGRAL RESULT OF FINANCING (311,132) 100 (416,849) 100 r24 INTEREST EXPENSE 701,174 (225) 458,661 (110) r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 (18,825) 5 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME 530,111 (170) 234,807 (56) r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET (15,294) 5 (213,273) 51 r28 RESULT FROM MONETARY POSITION (124,775) 40 39,103 (9) r10 INCOME TAXES 903,380 100 614,682 100 r32 INCOME TAX, CURRENT 912,863 101 (534,193) (87) r33 INCOME TAX, DEFERRED (9,483) (1) 1,148,875 187 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER QUARTERLY CONSOLIDATED STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount Amount rt47 OPERATIVE DEPRECIATION AND AMORTIZATION 894,813 724,918 CONSOLIDATED STATEMENTS OF CHANGES IN FINANCIAL POSITION FROM JANUARY 1 TO DECEMBER 31, 2 (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR C Amount Amount c01 CONSOLIDATED NET INCOME 9,018,390 9,519,296 c02 + (-) ITEMS ADDED TO INCOME WHICH DO NOT REQUIRE USING RESOURCES 4,104,788 5,098,470 c03 RESOURCES FROM NET INCOME FOR THE YEAR 13,123,178 14,617,766 c04 RESOURCES PROVIDED OR USED IN OPERATION (1,551,450) (179,949) c05 RESOURCES PROVIDED BY (USED FOR) OPERATING ACTIVITIES 11,571,728 14,437,817 c06 RESOURCES PROVIDED BY (USED FOR) EXTERNAL FINANCING ACTIVITIES 6,380,755 (442,001) c07 RESOURCES PROVIDED BY (USED FOR) INTERNAL FINANCING ACTIVITIES (8,428,107) (4,725,211) c08 RESOURCES PROVIDED BY (USED FOR) FINANCING ACTIVITIES (2,047,352) (5,167,212) c09 RESOURCES PROVIDED BY (USED FOR) INVESTMENT ACTIVITIES 1,237,185 (8,820,484) c10 NET INCREASE (DECREASE) IN CASH AND SHORT-TERM INVESTMENTS 10,761,561 450,121 c11 CASH AND SHORT-TERM INVESTMENTS AT THE BEGINNING OF PERIOD 16,543,335 15,954,953 c12 CASH AND SHORT-TERM INVESTMENTS AT THE END OF PERIOD 27,304,896 16,405,074 CONSOLIDATED STATEMENTS OF CHANGES IN FINANCIAL POSITION BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR C Amount Amount c02 + (-) ITEMS ADDED TO INCOME WHICH DO NOT REQUIRE USING RESOURCES 4,104,788 5,098,470 c13 + DEPRECIATION AND AMORTIZATION FOR THE YEAR 3,223,070 2,779,772 c41 + (-) OTHER ITEMS 881,718 2,318,698 c04 RESOURCES PROVIDED OR USED IN OPERATION (1,551,450) (179,949) c18 + (-) DECREASE (INCREASE) IN ACCOUNTS RECEIVABLE (3,079,185) 894,378 c19 + (-) DECREASE (INCREASE) IN INVENTORIES (1,910,309) 665,232 c20 + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLE AND OTHER ASSETS 18,121 (1,104,190) c21 + (-) INCREASE (DECREASE) IN SUPPLIERS 840,911 390,413 c22 + (-) INCREASE (DECREASE) IN OTHER LIABILITIES 2,579,012 (1,025,782) c06 RESOURCES PROVIDED BY (USED FOR) EXTERNAL FINANCING ACTIVITIES 6,380,755 (442,001) c23 + BANK FINANCING 2,507,546 3,631,565 c24 + STOCK MARKET FINANCING 4,500,000 - c25 + DIVIDEND RECEIVED - - c26 + OTHER FINANCING - - c27 (-) BANK FINANCING AMORTIZATION - (254,735) c28 (-) STOCK MARKET FINANCING AMORTIZATION (980,246) (3,279,544) c29 (-) OTHER FINANCING AMORTIZATION (73,761) (58,049) c42 + (-) OTHER ITEMS 427,216 (481,238) c07 RESOURCES PROVIDED BY (USED FOR) INTERNAL FINANCING ACTIVITIES (8,428,107) (4,725,211) c30 + (-) INCREASE (DECREASE) IN CAPITAL STOCK - - c31 (-) DIVIDENDS PAID (4,506,492) (1,161,840) c32 + PREMIUM ON SALE OF SHARES - - c33 + CONTRIBUTION FOR FUTURE CAPITAL INCREASES - - c43 + (-) OTHER ITEMS (3,921,615) (3,563,371) c09 RESOURCES PROVIDED BY (USED FOR) INVESTMENT ACTIVITIES 1,237,185 (8,820,484) c34 + (-) DECREASE (INCREASE) INPERMANENT INVESTMENTS (2,551,368) 2,290,457 c35 (-) ACQUISITION OF PROPERTY, PLANT AND EQUIPMENT (3,927,042) (3,428,533) c36 (-) INCREASE IN CONSTRUCTION IN PROGRESS - - c37 + (-) SALE OF OTHER PERMANENT INVESTMENTS - - c38 + SALE OF TANGIBLE FIXED ASSETS 715,913 532,676 c39 + (-) OTHER ITEMS 6,999,682 (8,215,084) RATIOS CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEARPREVIOUS YEAR P YIELD p01 NET INCOME TO NET SALES 21.69 % 24.18 % p02 NET INCOME TO STOCKHOLDERS' EQUITY (**) 21.91 % 24.51 % p03 NET INCOME TO TOTAL ASSETS (**) 9.15 % 11.04 % p04 CASH DIVIDENDS TO PREVIOUS YEAR NET INCOME 50.58 % 17.57 % p05 RESULT FROM MONETARY POSITION TO NET INCOME (3.25) % (0.71) % ACTIVITY p06 NET SALES TO NET ASSETS (**) 0.42 times 0.45 times p07 NET SALES TO FIXED ASSETS (**) 1.65 times 1.80 times p08 INVENTORIES TURNOVER (**) 5.22 times 4.81 times p09 ACCOUNTS RECEIVABLE IN DAYS OF SALES 130.17 days 112.21 days p10 PAID INTEREST TO TOTAL LIABILITIES WITH COST (**) 8.31 % 9.15 % LEVERAGE p11 TOTAL LIABILITIES TO TOTAL ASSETS 58.90 % 55.91 % p12 TOTAL LIABILITIES TO STOCKHOLDERS' EQUITY 1.43 times 1.26 times p13 FOREIGN CURRENCY LIABILITIES TO TOTAL LIABILITIES 30.15 % 30.94 % p14 LONG-TERM LIABILITIES TO FIXED ASSETS 101.18 % 90.17 % p15 OPERATING INCOME TO INTEREST PAID 6.69 times 7.24 times p16 NET SALES TO TOTAL LIABILITIES (**) 0.71 times 0.81 times LIQUIDITY p17 CURRENT ASSETS TO CURRENT LIABILITIES 6.24 times 5.90 times p18 CURRENT ASSETS LESS INVENTORY TO CURRENT LIABILITIES 5.76 times 5.42 times p19 CURRENT ASSETS TO TOTAL LIABILITIES 0.89 times 1.02 times p20 AVAILABLE ASSETS TO CURRENT LIABILITIES 327.50 % 196.38 % STATEMENTS OF CHANGES p21 RESOURCES FROM NET INCOME TO NET SALES 31.57 % 37.14 % p22 RESOURCES FROM CHANGES IN WORKING CAPITAL TO NET SALES (3.73) % (0.45) % p23 RESOURCES GENERATED (USED) IN OPERATING TO INTEREST PAID 5.34 times 7.33 times p24 EXTERNAL FINANCING TO RESOURCES PROVIDED BY (USED FOR) FINANCING (311.65) % 8.55 % p25 INTERNAL FINANCING TO RESOURCES PROVIDED BY (USED FOR) FINANCING 411.65 % 91.44 % p26 ACQUISITION OF PROPERTY, PLANT AND EQUIPMENT TO RESOURCES PROVIDED BY (USED FOR) INVESTMENT ACTIVITIES (317.41) % 38.87 % (**) RATIOS FOR THE DATA TAKE INTO CONSIDERATION THE LAST TWELVE MONTHS. DATA PER SHARE CONSOLIDATED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR D Amount Amount d01 BASIC PROFIT PER ORDINARY SHARE (**) $ .02 $ .02 d02 BASIC PROFIT PER PREFERRED SHARE (**) $ .00 $ .00 d03 DILUTED PROFIT PER ORDINARY SHARE (**) $ .00 $ .00 d04 EARNINGS (LOSS) BEFORE DISCONTINUED OPERATIONS PER COMMON SHARE (**) $ .03 $ .02 d05 DISCONTINUED OPERATION EFFECT ON EARNING (LOSS) PER SHARE (**) $ .00 $ .00 d08 CARRYING VALUE PER SHARE $ .11 $ .00 d09 CASH DIVIDEND ACCUMULATED PER SHARE $ .01 $ .00 d10 DIVIDEND IN SHARES PER SHARE .00 shares .00 shares d11 MARKET PRICE TO CARRYING VALUE 4.03 times 4.64 times d12 MARKET PRICE TO BASIC PROFIT PER ORDINARY SHARE (**) 18.61 times 19.06 times d13 MARKET PRICE TO BASIC PROFIT PER PREFERENT SHARE (**) .00 times .00 times (**) TO CALCULATE THE DATA PER SHARE USE THE NET INCOME FOR THE LAST TWELVE MONTHS. FINANCIAL STATEMENT NOTES (1) CONSOLIDATED Final Printing STATEMENT OF CHANGES - ANALYSIS OF MAJOR CONCEPTS LINE C43: "OTHER ITEMS" INCLUDES PS.160,, PS.(3,948,331)
